DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: rotatable locking mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 13-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plate member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is also noted “the plate member” is recited in claims 2, 3, 5 and 6.  For the purpose of examining the claim, “the plate member” will be interpreted as “the plate”.  
Claim 2 recites in part “wherein each of the anterior face and the posterior face are straight and non-angled”.  It is unclear what the anterior and posterior faces are straight and non-angled relative to.
Claim 3 recites in part “wherein at least one of the anterior face and the posterior face are angled”.  It is unclear what the anterior and posterior faces are angled relative to.
Claim 4 recites the limitation "the upper surface" and “the lower surface” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the upper surface” will be interpreted as “an upper surface” and “the lower surface” will be interpreted as “a lower surface”.  
Claim 13 recites the limitation "the plate member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the plate member” will be interpreted as “the plate”.  
Claim 14 recites the limitation "the plate member" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the plate member” will be interpreted as “the plate”.  
Claim 19 recites in part “wherein both the front surface and the back surface are non-angled”.  It is unclear what the front and back surfaces are non-angled relative to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duffield et al. (U.S. Publication No.2010/0312345 A1; hereinafter “Duffield”).
Regarding claim 1, Duffield discloses a spinal system comprising:  a plate (14) including an upper rim and a lower rim (see annotated Figure 5 below), the plate further including one or more windows (see coupling means 22 in Figure 3, see also annotated Figure 5 below); a spacer (12) configured to be attached to the plate by engaging the one or more windows (para.0023); a first screw (30) upwardly insertable through an upper screw hole (18) of the upper rim (Figure 6); and a second screw (30) downwardly insertable through a lower screw hole (18) of the lower rim (Figure 6).
	Regarding claim 2, Duffield further discloses wherein the upper rim of the plate includes an anterior face and a posterior face, wherein each of the anterior face and the posterior face are straight and non-angled relative to the axis of the screw hole 18 (Figure 5).
	Regarding claim 3, Duffield further discloses wherein the upper rim of the plate member includes an anterior face and a posterior face, wherein at least one of the anterior face and the posterior face are angled relative to the spacer 12 (Figure 5).
	Regarding claim 5, Duffield further discloses wherein the plate includes a rotatable locking mechanism (20) designed to prevent backout of a first screw and a second screw from the plate member (para.0023).
	Regarding claim 6, Duffield further discloses wherein the plate includes a knife-like edge (35) for inserting partially into a disc space.
	Regarding claim 7, Duffield further discloses wherein a height of each window is greater than a length of each window (see annotated Figure 5 below).
	Regarding claim 8, Duffield further discloses wherein the spacer comprises a synthetic material including PEEK (para.0024).
	Regarding claim 9, Duffield discloses a plate (14) configured to fixate two adjacent vertebral bodies, the plate comprising: a body (Figure 5); an upper rim extending from the body and a lower rim extending from the body (see annotated Figure 5 below), wherein the upper rim includes an upper screw hole (18) extending through the upper rim and the lower rim includes a lower screw hole (18) extending through the lower rim (see annotated Figure 5 below); a first screw insertable through the upper screw hole (30), wherein the first screw is oriented in an upward direction (Figure 6); and a second screw insertable through the lower screw hole (30), wherein the second screw is oriented in a downward direction (Figure 6); wherein the body comprises a first window and a second window (see coupling means 22 in Figure 3) configured to attach the body to a spacer (para.0023).
	Regarding claim 10. Duffield further discloses wherein the spacer (12) comprises a C-shaped opening for receiving graft material therein (see graft window 16 in Figure 4).
	Regarding claim 11, Duffield further discloses wherein the spacer (12) comprises a tapered upper surface and a tapered lowered surface (see leading end of spacer 12 in Figure 3).
	Regarding claim 12, Duffield further discloses wherein the spacer is formed of allograft or PEEK (para.0024).
	Regarding claim 13, Duffield further discloses wherein the spacer (12) comprises a first bump out portion and a second bump out portion (see pins 26 in Figure 5), wherein the first bump out portion is securable to a first arm of the plate and the second bump out portion is securable to a second arm of the plate (para.0025).
	Regarding claim 14, Duffield further discloses wherein the plate includes a first side arm and a second side arm that extend from the body of the plate (see annotated Figure 5 below).
	Regarding claim 15, Duffield further discloses wherein the first side arm includes the first window for receiving a first bump out portion of the spacer and the second side arm includes the second window for receiving a second bump out portion of the spacer (see annotated Figure 5 below).
	Regarding claim 16, Duffield further discloses wherein the plate includes a first knife-like edge (35) that extends upwardly and a second knife-like edge that extends downwardly (see Figure 10).
	Regarding claim 17, Duffield further discloses wherein the upper rim has a front surface and a back surface, wherein at least one of the front surface and the back surface is angled in an anterior direction (see Figure 6).
	Regarding claim 18, Duffield further discloses wherein both the front surface and the back surface of the upper rim are angled in an anterior direction (see Figures 5 and 6).
	Regarding claim 19, Duffield further discloses wherein the upper rim has a front surface and a back surface, wherein both the front surface and the back surface are non-angled relative to the axis of the screw hole 18 (Figure 5).
	Regarding claim 20, Duffield further discloses wherein the first window has a height greater than a length of the first window (see annotated Figure 5 below).


    PNG
    media_image1.png
    229
    368
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    271
    314
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    391
    307
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    668
    746
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Duffield (U.S. Publication No.2010/0312345 A1).
Regarding claim 4, Duffield discloses the claimed invention except for wherein the posterior face of the upper rim is angled between 5 and 15 degrees in an anterior direction relative to the longitudinal axis that extends vertically from the upper surface of the spacer to the lower surface of the spacer.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the angle to be between 5 and 15 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

	/JACQUELINE T JOHANAS/            Supervisory Patent Examiner, Art Unit 3772